                                                                                         Case 2:19-cv-05904-JJT Document 71 Filed 07/13/20 Page 1 of 17



                                                                               1   GAMMAGE & BURNHAM, PLC
                                                                                               ATTORNEYS AT LAW
                                                                                           40 NORTH CENTRAL AVENUE
                                                                               2                  20TH FLOOR
                                                                                               PHOENIX, AZ 85004
                                                                               3            TELEPHONE (602) 256-0566
                                                                                               FAX (602) 256-4475

                                                                               4   David A. Selden, SBN 007499
                                                                               5   dselden@gblaw.com
                                                                                   (602) 256-4490
                                                                               6   Julie A. Pace, SBN 014585
                                                                                   jpace@gblaw.com
                                                                               7   (602) 256-4488
                                                                                   Heidi Nunn-Gilman, SBN 023971
                                                                               8
                                                                                   hnunngilman@gblaw.com
                                                                               9   (602) 256-4455
                                                                                   Attorneys for Defendants
                                                                              10
                                                                                                             IN THE UNITED STATES DISTRICT COURT
                                                                              11
                                                                                                                       FOR THE DISTRICT OF ARIZONA
                                                                              12
                                                                                   Kevin Curphey, individually, and on behalf           Case No. CV-19-5904-PHX-JJT
                                                                              13
              G AMMAGE & B URNHAM , PLC
                                          40 N. CENTRAL AVENUE, 20 TH FLOOR




                                                                                   of all others similarly situated,
                                             PHOENIX, ARIZONA 85004-4527




                                                                              14                                 Plaintiff,
                                                                                   v.                                                   RESPONSE TO PLAINTIFF’S
                                                     (602) 256-4488




                                                                              15                                                        MOTION FOR CONDITIONAL
LAW OFFICES




                                                                                   FNS Ventures - Gateway, LLC, an                      CERTIFICATION
                                                                              16
                                                                                   Arizona Limited Liability Company;
                                                                              17   F & S Management II, LLC, an Arizona
                                                                                   Limited Liability Company;
                                                                              18   FNS Ventures II, LLC, an Arizona
                                                                                   Limited Liability Company;
                                                                              19   F & S Management IV, LLC, an
                                                                                   Arizona Limited Liability Company;
                                                                              20   Francis & Sons I, LLC, an Arizona
                                                                                   Limited Liability Company;
                                                                              21   F & S Management III, LLC, an
                                                                                   Arizona Limited Liability Company;
                                                                              22   F & S Oil III, LLC, an Arizona Limited
                                                                                   Liability Company;
                                                                              23   F & S Management VI, LLC, an
                                                                                   Arizona Limited Liability Company;
                                                                              24   F & S Oil - I, LLC, an Arizona Limited
                                                                                   Liability Company;
                                                                              25   F & S Oil V, LLC, an Arizona Limited
                                                                                   Liability Company; Ehab Francis and Jane
                                                                              26   Doe Francis, a Married Couple; and Hisham
                                                                                   Francis and Jane Doe Francis II, a Married
                                                                              27   Couple,
                                                                                                              Defendants.
                                                                              28

                                                                                   49432.101.2317545.1
                                                                                                                                    1
                                                                                         Case 2:19-cv-05904-JJT Document 71 Filed 07/13/20 Page 2 of 17



                                                                               1            F & S Management II, LLC, F & S Management III, LLC, F & S Management IV,

                                                                               2   LLC, F & S Management VI, LLC, F & S Oil - I, LLC, F & S Oil III, LLC, F & S Oil V,

                                                                               3   LLC, FNS Ventures II, LLC, FNS Ventures - Gateway, LLC, Francis & Sons, I, LLC, Ehab

                                                                               4   Francis and Hisham Francis (“Defendants”) hereby submit their Response to Plaintiff’s

                                                                               5   Motion for Conditional Certification pursuant to 29 U.S.C. § 216(b).              Plaintiff Kevin

                                                                               6   Curphey is not similarly situated to other potential opt-in plaintiffs in the manner required for

                                                                               7   conditional class certification. Even though the standard for conditional class certification is

                                                                               8   not substantial, Plaintiff fails to meet the required standards for conditional certification of an

                                                                               9   FLSA collective action, and his Motion should be denied. Further, if the Court grants

                                                                              10   conditional certification, Plaintiff’s proposed notice and notice procedures are overly broad

                                                                              11   and should be narrowed.

                                                                              12                         MEMORANDUM OF POINTS AND AUTHORITIES

                                                                              13   I.       INTRODUCTION AND SUMMARY OF FACTS.
              G AMMAGE & B URNHAM , PLC
                                          40 N. CENTRAL AVENUE, 20 TH FLOOR
                                             PHOENIX, ARIZONA 85004-4527




                                                                              14            Plaintiff Kevin Curphey (“Plaintiff”) was employed by Defendant F&S Management
                                                                                   III, LLC off and on from May 15, 2017 through December 12, 2019.                      During his
                                                     (602) 256-4488




                                                                              15
LAW OFFICES




                                                                              16   employment, he was employed as a ticket writer, Assistant Manager, and Manager at the

                                                                              17   carwash locations at 1266 N. Arizona Avenue, Chandler, Arizona and at 4720 E. Baseline in

                                                                              18   Phoenix.       [Declaration of Ehab (Jeff) Francis (“Francis Decl.”), Exhibit A, ¶ 3].         Mr.

                                                                              19   Curphey was frequently late or absent from work, often with no notice. The Company

                                                                              20   separated his employment because he was not reliable and had an excessive number of

                                                                              21   absences and tardiness. [Francis Decl., Exh. A, ¶ 4].

                                                                              22            Purported opt-in Plaintiff Luciano Azevedo was employed by Defendant F&S

                                                                              23   Management III, LLC, from November 26, 2017 through March 28, 2019, when he resigned

                                                                              24   his employment. He was employed as a Manager first at the location at 1266 N. Arizona

                                                                              25   Avenue, Chandler. Arizona, and then transferred to 4720 E. Baseline in Phoenix. [Francis

                                                                              26   Decl., Exh. A, ¶ 5].

                                                                              27            Purported Opt-In Plaintiff Alyssa Bastidos was employed by Defendant F&S

                                                                              28   Management III, LLC from December 17, 2018 through July 25, 2019, as an attendant, then

                                                                                   49432.101.2317545.1
                                                                                                                                   2
                                                                                         Case 2:19-cv-05904-JJT Document 71 Filed 07/13/20 Page 3 of 17



                                                                               1   an Assistant Manager, then a Manager, all at the location at 4720 E. Baseline Road in

                                                                               2   Phoenix. [Francis Decl., Exh. A, ¶ 6].

                                                                               3            Purported Opt-In Plaintiff Kenneth Ragan was employed by Defendant F&S

                                                                               4   Management III, LLC, from December 18, 2017, through October 25, 2018 as an attendant at

                                                                               5   the location at 1266 N. Arizona Avenue in Chandler, then transferred as an Assistant

                                                                               6   Manager to the location at 4720 E. Baseline Road in Phoenix. [Francis Decl., Exh. A, ¶ 7].

                                                                               7            Purported Opt-In Plaintiff Lucio Silvas 1 was employed by F&S Management III,

                                                                               8   LLC, from April 27, 2018 through March 20, 2019, first as an attendant and then as an

                                                                               9   Assistant Manager at the location at 4720 E. Baseline Road in Phoenix, then transferred for

                                                                              10   approximately two months before being terminated due to being arrested for a DUI and hit

                                                                              11   and run while on the car wash premises, resulting in the facility not being opened on time.

                                                                              12   [Francis Decl., Exh. A, ¶ 8].

                                                                              13            During the time periods that the above Plaintiffs worked as an Assistant Manager or
              G AMMAGE & B URNHAM , PLC
                                          40 N. CENTRAL AVENUE, 20 TH FLOOR
                                             PHOENIX, ARIZONA 85004-4527




                                                                              14   Manager, Plaintiffs were all paid on a salary basis, as they were properly classified as
                                                                                   salaried exempt managers pursuant to 29 C.F.R. Part 541, subpart B, based on the job duties
                                                     (602) 256-4488




                                                                              15
LAW OFFICES




                                                                              16   that Plaintiff admits he performed, including but not limited to, opening and closing the car

                                                                              17   wash location, setting and unlocking alarms, overseeing employees, counting and balancing

                                                                              18   drawers, etc. [Complaint, Dkt. # 1, ¶¶ 17, 21] and duties verified by Defendants’ current

                                                                              19   managers, such as being responsible for the overall production and operations of the car

                                                                              20   wash, hiring, training and onboarding employees, disciplining and counseling employees,

                                                                              21   etc. [Exhibit I to Plaintiff’s Motion for Conditional Certification, Dkt. # 68-9]. Any salary

                                                                              22   deductions that were made were either permitted by the FLSA regulations, 29 C.F.R. §

                                                                              23   541.602), or were intermittent and not the result of an actual practice or policy of making

                                                                              24   deductions from the salary of salaried exempt employees.

                                                                              25
                                                                              26
                                                                              27   1
                                                                                    Purported opt-in Plaintiffs Azevedo, Bastidos, Ragan, and Silvas are referred to collectively
                                                                              28   as the “Purported Opt-In Plaintiffs.” Plaintiff Kevin Curphey and the Purported Opt-In
                                                                                   Plaintiffs are sometimes referred to collectively as “Plaintiffs.”
                                                                                   49432.101.2317545.1
                                                                                                                                 3
                                                                                         Case 2:19-cv-05904-JJT Document 71 Filed 07/13/20 Page 4 of 17



                                                                               1   II.      PLAINTIFF HAS NOT ESTABLISHED SUFFICIENT NEXUS BETWEEN
                                                                                            ALL NAMED DEFENDANTS TO ESTABLISH JOINT EMPLOYMENT
                                                                               2
                                                                                            Plaintiffs’ Motion for Conditional Certification argues that all Defendants are joint
                                                                               3
                                                                                   employers under the FLSA and controlled by the same individual, Ehab Francis. [Motion for
                                                                               4
                                                                                   Conditional Certification, Dkt # 68, p. 6, ll. 18-22].           Defendants object to the joint
                                                                               5
                                                                                   employment status relating to Hisham Francis and to any Defendant entities to which
                                                                               6
                                                                                   Plaintiff has not alleged that he provided services.
                                                                               7
                                                                                            A.           Plaintiffs Have the Burden to Establish Joint Employment.
                                                                               8
                                                                                            Plaintiffs have the burden to prove joint employment. See, e.g., Martinez-Mendoza v.
                                                                               9
                                                                                   Champion Intern. Corp., 340 F.3d 1200, 1209 (11th Cir. 2003) (“Because the laborer has the
                                                                              10
                                                                                   burden of proof, to prevail he must establish the joint-employment inference by a
                                                                              11
                                                                                   preponderance of the evidence.”). Although at the conditional certification stage the Court is
                                                                              12
                                                                                   not deciding the facts of the case, Plaintiff has to present some evidence to support the grant
                                                                              13
              G AMMAGE & B URNHAM , PLC
                                          40 N. CENTRAL AVENUE, 20 TH FLOOR
                                             PHOENIX, ARIZONA 85004-4527




                                                                                   of conditional collective certification. “Although the standard for conditional certification at
                                                                              14
                                                                                   the notice stage is lenient, there is a standard.” Heath v. Google Inc., 215 F. Supp. 3d 844,
                                                     (602) 256-4488




                                                                              15
LAW OFFICES




                                                                                   856 (N. D. Cal. 2016).
                                                                              16
                                                                                            B.           Entities to which Plaintiff Has Not Provided Services Should Not Be
                                                                              17                         Considered Joint Employers.
                                                                              18
                                                                                            Plaintiff and Purported Opt-in Plaintiffs allege that they worked at the Francis & Sons
                                                                              19
                                                                                   Car Wash locations at:
                                                                              20
                                                                                            (1)          4720 E. Baseline (owned by F&S Management III, LLC);
                                                                              21
                                                                                            (2)          1266 N. Arizona Avenue (owned by F&S Management III, LLC);
                                                                              22
                                                                                            (3)          4925 N. 51st Avenue (owned by F&S Management IV, LLC);
                                                                              23
                                                                                            (4)          615 W. Ray Road (owned by F&S Oil III, LLC);
                                                                              24
                                                                                            (5)          Kyrene Road (F&S Management IV, LLC, now closed).
                                                                              25
                                                                              26   [Motion for Conditional Certification Dkt. # 68,j pp. 3-5, Exhibit H]. Therefore, Plaintiffs

                                                                              27   provided services to only the following three legal entities named in the Complaint.

                                                                              28            1)           F&S Management III, LLC

                                                                                   49432.101.2317545.1
                                                                                                                                      4
                                                                                         Case 2:19-cv-05904-JJT Document 71 Filed 07/13/20 Page 5 of 17



                                                                               1            2)           F&S Management IV, LLC
                                                                                            3)           F&S Oil III, LLC.
                                                                               2
                                                                                            Under the Fair Labor Standards Act:
                                                                               3
                                                                                                         If an individual is working for more than one company at a time,
                                                                               4                         it is necessary to determine whether the individual’s employers
                                                                               5                         should be treated separately or jointly for purposes of
                                                                                                         determining the employer’s responsibility under the FLSA.
                                                                               6
                                                                                   Chao v. A-One Med. Servs. Inc., 346 F.3d 908, 916-17 (9th Cir. 2003).                    Where the
                                                                               7
                                                                                   employers are not “completely disassociated” with respect to the individual’s employment,
                                                                               8
                                                                                   joint employment may be found.
                                                                               9
                                                                                            Plaintiff and Purported Opt-In Plaintiffs do not allege to have ever provided services
                                                                              10
                                                                                   for the following entities improperly named as Defendants:
                                                                              11
                                                                                            1)           F & S Management II, LLC;
                                                                              12
                                                                              13            2)           F & S Management VI, LLC;
              G AMMAGE & B URNHAM , PLC
                                          40 N. CENTRAL AVENUE, 20 TH FLOOR
                                             PHOENIX, ARIZONA 85004-4527




                                                                              14            3)           F & S Oil - I, LLC
                                                     (602) 256-4488




                                                                              15
LAW OFFICES




                                                                                            4)           F & S Oil V, LLC (which is a payroll company);
                                                                              16            5)           FNS Ventures II, LLC;
                                                                              17
                                                                                            6)           FNS Ventures - Gateway, LLC; or
                                                                              18
                                                                                            7)           Francis & Sons, I, LLC.
                                                                              19
                                                                              20            Plaintiff’s Motion for Conditional Certification [Dkt # 68] alleges that he worked for

                                                                              21   more than one entity, but it does not allege that he worked for all of the Defendants named in

                                                                              22   the Complaint. F&S Management II, LLC, and the other LLCs for which Plaintiff never

                                                                              23   performed work, could not be liable for wages to Plaintiff, as he was never employed by and

                                                                              24   never provided services at any of the car wash locations owned by F&S Management II,

                                                                              25   LLC; F & S Management VI, LLC; F & S Oil - I, LLC; F & S Oil V, LLC (which is a

                                                                              26   payroll company); FNS Ventures II, LLC; FNS Ventures - Gateway, LLC; or Francis &

                                                                              27   Sons, I, LLC. Therefore, those entities are not joint employers of Plaintiff or any Purported

                                                                              28   Opt-In Plaintiffs and collective certification that includes these entities is not proper.

                                                                                   49432.101.2317545.1
                                                                                                                                        5
                                                                                          Case 2:19-cv-05904-JJT Document 71 Filed 07/13/20 Page 6 of 17



                                                                               1            C.           There Is No Support for Hisham Francis to Be Considered a Joint
                                                                                                         Employer.
                                                                               2
                                                                               3            There are ten entities and two individuals named as Defendants. Plaintiffs allege that

                                                                               4   all Defendants are joint employers, but have failed to identify how Hisham Francis, who is a

                                                                               5   part owner of just one of the ten entities named as a Defendant, is a joint employer under the

                                                                               6   FLSA.         In Plaintiff’s Motion for Conditional Certification and accompanying affidavits,

                                                                               7   Hisham Francis is not mentioned at all. Hisham Francis is a part owner of FNS Ventures II,

                                                                               8   LLC. FNS Ventures II, LLC owns and operates the Francis & Sons Car Wash at 5020 E.

                                                                               9   Main Street in Mesa, Arizona. Neither Plaintiff nor any of the Purported Opt-In Plaintiffs

                                                                              10   state that they have ever worked at the Francis & Sons Car Wash on Main Street in Mesa.

                                                                              11   There is no evidence that Hisham Francis was a joint employer or properly named in a

                                                                              12   collective action.

                                                                              13            Further, Plaintiffs allege in their Motion for Conditional Certification [Dkt #68] to
              G AMMAGE & B URNHAM , PLC
                                          40 N. CENTRAL AVENUE, 20 TH FLOOR
                                             PHOENIX, ARIZONA 85004-4527




                                                                              14   have worked or filled in at only six of the eleven (11) locations owned by Defendants (51 st
                                                                                   Avenue, Baseline, Arizona Avenue, 19th Avenue, Ray Road, Kyrene Road). None of the
                                                     (602) 256-4488




                                                                              15
LAW OFFICES




                                                                              16   Plaintiffs alleges having worked at the location at 5020 Main Street in Mesa, which is the

                                                                              17   only location in which Hisham Francis has any ownership interest. Plaintiff has not made

                                                                              18   any showing that Hisham Francis is a joint employer with other Defendants or that

                                                                              19   conditional certification is appropriate against Hisham Francis, and therefore Plaintiff’s

                                                                              20   Motion should be denied as to Hisham Francis.

                                                                              21   III.     PLAINTIFF HAS NOT MET THE STANDARDS FOR CONDITIONAL
                                                                                            CERTIFICATION.
                                                                              22            A.           Applicable Legal Standards.
                                                                              23
                                                                                            Courts generally follow a two-step procedure for determining whether an action
                                                                              24
                                                                                   should proceed as an FLSA collective action. See, e.g., Velasquez v. HSBC Fin. Corp., 266
                                                                              25
                                                                                   F.R.D. 424, 427 (N.D. Cal. 2010); Comer v. Wal-Mart Stores, Inc., 454 F.3d 544, 546 (6th
                                                                              26
                                                                                   Cir. 2006). First, at the “initial notice” stage, before discovery has occurred, the Court will
                                                                              27
                                                                                   determine whether the prospective plaintiffs are sufficiently similarly situated to
                                                                              28

                                                                                   49432.101.2317545.1
                                                                                                                                       6
                                                                                         Case 2:19-cv-05904-JJT Document 71 Filed 07/13/20 Page 7 of 17



                                                                               1   conditionally certify the collective action and whether and what notice of the lawsuit should

                                                                               2   be given to putative class members. At this stage, a plaintiff must show that the proposed

                                                                               3   collective action members are “victims of a single decision, policy, or plan.” Velasquez, 266

                                                                               4   F.R.D. at 427. A plaintiff must establish a “factual nexus” between the named plaintiff and

                                                                               5   the potential class members. Harrison v. McDonald’s Corp., 411 F.Supp.2d 862, 868 (S.D.

                                                                               6   Ohio 2005). The plaintiff bears the burden of showing that plaintiff and the proposed

                                                                               7   collective active members are “similarly situated.” Heath v. Google Inc., 215 F. Supp. 3d

                                                                               8   844, 850 (N. D. Cal. 2016).

                                                                               9            The second stage of the procedure occurs after discovery is complete, when “the

                                                                              10   defendant may file a motion to decertify the collective action if appropriate to do so based on

                                                                              11   the individualized nature of the plaintiff’s claims.” Comer, 454 F.3d at 546. The second

                                                                              12   determination applies a higher standard to determining if the plaintiff and collective members

                                                                              13   are similarly situated. Thiessen v. Gen. Elec. Capital Corp., 267 F.3d 1095, 1102-03 (10th
              G AMMAGE & B URNHAM , PLC
                                          40 N. CENTRAL AVENUE, 20 TH FLOOR
                                             PHOENIX, ARIZONA 85004-4527




                                                                              14   Cir. 2001).
                                                                                            “Although the standard for conditional certification at the notice stage is lenient, there
                                                     (602) 256-4488




                                                                              15
LAW OFFICES




                                                                              16   is a standard.” Heath, 215 F. Supp. 3d at 856. Courts deny conditional certification “where

                                                                              17   the plaintiffs did not satisfy their burden of establishing that a similarly situated class existed

                                                                              18   or that they were subjected to a common policy or plan . . . .” Id. (citing cases in which

                                                                              19   conditional certification was denied).

                                                                              20            B.           Plaintiff Fails to Produce a Policy Applicable to All #1 Managers and #2
                                                                                                         Assistant Managers.
                                                                              21
                                                                                            Plaintiff asserts that he and others were not paid on a salary basis because Defendant
                                                                              22
                                                                                   made deductions from pay for rain days or other personal absences. An employee is not
                                                                              23
                                                                                   properly categorized as exempt if that employee is “subject to reduction [in salary] because
                                                                              24
                                                                                   of variations in the quality or quantity of the work performed.” O’Donnell v. Robert Half
                                                                              25
                                                                                   Intern. Inc., 534 F. Supp. 2d 173, 180-181 (D. Mass. 2008) (quoting 29 C.F.R. § 541.602(a);
                                                                              26
                                                                                   Auer v. Robbins, 519 U.S. 452, 455–57, 117 S.Ct. 905, 137 L.Ed.2d 79 (1997). To find an
                                                                              27
                                                                                   employee is not paid on a salary basis, there must be “either an actual practice of making
                                                                              28

                                                                                   49432.101.2317545.1
                                                                                                                                      7
                                                                                         Case 2:19-cv-05904-JJT Document 71 Filed 07/13/20 Page 8 of 17



                                                                               1   [impermissible] deductions or an employment policy that creates a ‘significant likelihood’ of

                                                                               2   such deductions,” which “requires a clear and particularized policy—one which ‘effectively

                                                                               3   communicates’ that deductions will be made in specified circumstances.” Id. Similar to

                                                                               4   O’Donnell v. Robert Half International Inc., in which the court denied certification in part

                                                                               5   because the Plaintiff has not identified a clear and particularized policy that applies at all

                                                                               6   Defendants’ locations, as required for collective certification. See e.g., O’Donnell v. Robert

                                                                               7   Half Intern. Inc., 534 F. Supp. 2d 173 (D. Mass. 2008) (denying certification in part because

                                                                               8   named plaintiffs failed demonstrate a common policy). Plaintiff has not presented any

                                                                               9   written policies with its motion.

                                                                              10            Although Plaintiff and Purported Opt-In Plaintiffs aver that Defendants made

                                                                              11   deductions for partial day absences relating to Plaintiffs, they have not identified an actual

                                                                              12   practice of deductions that is more than occasional or isolated.

                                                                              13            It is not sufficient for plaintiffs simply to allege that a “single decision, policy,
              G AMMAGE & B URNHAM , PLC
                                          40 N. CENTRAL AVENUE, 20 TH FLOOR
                                             PHOENIX, ARIZONA 85004-4527




                                                                                            or plan,” has injured all members of the putative class; instead ‘plaintiffs must
                                                                              14
                                                                                            show that there is some factual basis beyond the mere averments in their
                                                     (602) 256-4488




                                                                              15            complaint for the class allegations.”
LAW OFFICES




                                                                              16   Baltazar v. U.S. Airways Group, Inc., 2013 WL 4654567, *1 (D. Ariz. Aug. 30, 2013).
                                                                              17   Plaintiffs have not provided evidence of a single policy by all Defendants that has injured all
                                                                              18   potential opt-in plaintiffs, many of whom work at locations where none of the Plaintiffs ever
                                                                              19   worked. Plaintiff has failed to meet the standard for conditional certification.
                                                                              20            Plaintiffs also suggest that the managers are similarly situated because they have the
                                                                              21   same job duties, and provide declarations from Francis & Sons managers discussing their job
                                                                              22   duties. [Motion for Conditional Certification, Exh. I, Dkt #68-9]. The issue in this matter,
                                                                              23   however, is not the job duties, but rather the alleged deductions from pay. Therefore, the fact
                                                                              24   that managers have the same job duties does not support conditional collective action
                                                                              25   certification.
                                                                              26   ///
                                                                              27   ///
                                                                              28

                                                                                   49432.101.2317545.1
                                                                                                                                     8
                                                                                         Case 2:19-cv-05904-JJT Document 71 Filed 07/13/20 Page 9 of 17



                                                                               1            C.           Managers Employed after January 1, 2020 Are Hourly and Not Similarly
                                                                                                         Situated to Plaintiff.
                                                                               2
                                                                               3            On January 1, 2020, due to the increase in the minimum salary level for exempt

                                                                               4   employees, Defendants changed all managers and assistant managers to hourly employees

                                                                               5   with overtime compensation if they worked over 40 hours per week. [Francis Decl., Exhibit

                                                                               6   A, ¶ 10]. Because the managers who were employed on or after January 1, 2020, are hourly

                                                                               7   employees, rather than being paid a weekly rate, managers hired after January 1, 2020, not

                                                                               8   similarly situated to the proposed class of managers or assistant managers who were

                                                                               9   classified as salaried exempt. Managers hired after January 1, 2020, should not be included

                                                                              10   in the proposed class.

                                                                              11   IV.      NOTICES, IF ORDERED, SHOULD BE MODIFIED.
                                                                                            A.           The Collective Action Should be Limited to Managers and Assistant
                                                                              12                         Managers Employed between December 27, 2017 and December 31, 2019.
                                                                              13
              G AMMAGE & B URNHAM , PLC
                                          40 N. CENTRAL AVENUE, 20 TH FLOOR




                                                                                                         1.   The Notice Should Not Be Sent to Managers Hired After January 1,
                                             PHOENIX, ARIZONA 85004-4527




                                                                              14                              2020.
                                                     (602) 256-4488




                                                                              15
LAW OFFICES




                                                                                            As explained above, managers employed after January 1, 2020, have been paid on an
                                                                              16   hourly basis, not a salaried basis. There is no justification for them to be included in an
                                                                              17   FLSA collective action that is based on allegations of deductions from salary. The managers
                                                                              18   hired after January 1, 2020, should not be sent a Notice of Collective Action that does not
                                                                              19   apply to them.
                                                                              20                         2.   The Notice Should be Based on a Two-Year Period, Not Three
                                                                              21                              Years for Willful Violations.

                                                                              22            If the Court authorizes the issuance of notices, the notices should be limited to #1

                                                                              23   Managers and #2 Assistant Managers employed during the two-year period prior to the date

                                                                              24   of the notice. Any action for recovery of unpaid minimum wages must be commenced

                                                                              25   within two years after the cause of action accrued, except that claims for willful violations of

                                                                              26   the minimum wage provisions of the FLSA, which must be commenced within three years

                                                                              27   after the claims accrued. 29 U.S.C. § 255(a). To apply the three-year statute of limitations,

                                                                              28   the employee must establish that the employer knew or showed reckless disregard as to

                                                                                   49432.101.2317545.1
                                                                                                                                    9
                                                                                        Case 2:19-cv-05904-JJT Document 71 Filed 07/13/20 Page 10 of 17



                                                                               1   whether its conduct was prohibited by the FLSA. McLaughlin v. Richland Shoe Co., 486

                                                                               2   U.S. 128, 108 S. Ct. 1677 (1988).

                                                                               3            Willfulness requires more than the employer having an awareness that the FLSA was

                                                                               4   “in the picture.” Id. at 132–33, 108 S. Ct. at 1681. While the word “willful” is used

                                                                               5   extensively in the law, and does not have “a perfectly consistent interpretation, it is generally

                                                                               6   understood to refer to conduct that is not merely negligent.” Id. at 133, 108 S. Ct. at 1681.

                                                                               7   Therefore, a showing of willfulness is satisfied when “the employer either knew or showed

                                                                               8   reckless disregard for the matter of whether its conduct was prohibited by the statute[.]” Id.

                                                                               9   Furthermore, it is important to note that by adopting a two-tiered statute of limitations,

                                                                              10   Congress “intended to draw a significant distinction between ordinary violations and willful

                                                                              11   violations.” Id. at 132, 108 S.Ct. at 1681.

                                                                              12            To the extent that any violations occurred, they were inadvertent and unknowing.

                                                                              13   Defendants did not know or show reckless disregard for whether its conduct was prohibited
              G AMMAGE & B URNHAM , PLC
                                          40 N. CENTRAL AVENUE, 20 TH FLOOR
                                             PHOENIX, ARIZONA 85004-4527




                                                                              14   by the Fair Labor Standards Act. Plaintiffs have not met their burden to establish that a
                                                                                   collective action covering those employed during a three-year period is appropriate.
                                                     (602) 256-4488




                                                                              15
LAW OFFICES




                                                                              16            B.           Any Notices Provided Should Be Sent to a Class of Employees Based on a
                                                                                                         Statute Period Counted Back from the Date of Notice, Not the Complaint.
                                                                              17
                                                                                            Plaintiff requests notice be sent to all #1 Managers and #2 Assistant Managers who
                                                                              18
                                                                                   were employed from December 27, 2016, through the date of the Order. Under the FLSA,
                                                                              19
                                                                                   however, as Plaintiff acknowledges, the statute of limitations for each collective action
                                                                              20
                                                                                   member runs from that date that they join the action.
                                                                              21
                                                                              22            in the case of a collective or class action instituted under the Fair Labor
                                                                                            Standards Act . . . it shall be considered to be commenced in the case of any
                                                                              23            individuals claimant . . . on the subsequent date on which such written consent
                                                                                            is filed in the court in which the action was commenced.”).
                                                                              24
                                                                                   29 U.S.C. § 256(b).            Therefore, even assuming a 3-year statute of limitations, which
                                                                              25
                                                                                   Defendants dispute, any manager who was employed between December 27, 2016 and a date
                                                                              26
                                                                                   more than three-years prior to the date of Notice, would not be eligible to join the action.
                                                                              27
                                                                              28

                                                                                   49432.101.2317545.1
                                                                                                                                     10
                                                                                        Case 2:19-cv-05904-JJT Document 71 Filed 07/13/20 Page 11 of 17



                                                                               1   The Notice, if sent, should cover only the #1 Managers and #2 Assistant Managers who were

                                                                               2   employed within the statute of limitations period dating back from the date of the Notice.

                                                                               3            Further, Defendants should not be required to produce information relating to

                                                                               4   employees who are statutorily prohibited from joining the lawsuit. Therefore, if the Court

                                                                               5   orders a Notice and requires Defendants to produce information, the information should

                                                                               6   include only the #1 Managers and #2 Assistant Managers who worked for Defendants from a

                                                                               7   date two years (or three years) prior to the date of the Court’s Order through December 31,

                                                                               8   2019, when the managers were transitioned to hourly pay.

                                                                               9            C.           Notice by Email and Mail is Sufficient.

                                                                              10            Plaintiff requests the Court to order Notice to be sent by mail and email and to require
                                                                              11   that Defendants post a notice in the workplace and include the notice in paychecks of
                                                                              12   Defendants’ current workers. [Motion for Conditional Certification, Dkt. # 68, p. 16, ll. 1-5].
                                                                              13   Notice by email and mail, however, is sufficient to provide notice to potential class members.
              G AMMAGE & B URNHAM , PLC
                                          40 N. CENTRAL AVENUE, 20 TH FLOOR
                                             PHOENIX, ARIZONA 85004-4527




                                                                              14   Further, because Defendants’ current managers and assistant managers are paid on an hourly
                                                     (602) 256-4488




                                                                              15   basis with overtime and are appropriately excluded from the potential class, posting a notice
LAW OFFICES




                                                                              16   at the workplace and including a notice in paychecks would be intrusive and cause confusion
                                                                              17   among workers, as claims at issue do not pertain to current payroll practices and all managers
                                                                              18   hired after January 1, 2020, would not be eligible to join the collective action. The Notice
                                                                              19   should be mailed or emailed only to those to whom it applies.
                                                                              20            D.           The Notice, If Ordered, Must be Modified in its Content.
                                                                              21            In addition to other modifications discussed above, Defendants request that the notice,
                                                                              22   if ordered, be modified as follows:
                                                                              23            Paragraph #2 remove “This Notice has been authorized by the United States District
                                                                              24   Court for the District of Arizona” and bold “The Court has taken no position on the merits of
                                                                              25   this case.” The statement that the Court has authorized the notice may confuse recipients
                                                                              26   into thinking that the Court has taken a position on the lawsuit.
                                                                              27            Paragraph # 3, as discussed above, should be limited to December 27, 2017 through
                                                                              28   December 31, 2019.
                                                                                   49432.101.2317545.1
                                                                                                                                       11
                                                                                        Case 2:19-cv-05904-JJT Document 71 Filed 07/13/20 Page 12 of 17



                                                                               1            In Paragraph # 9, the Notice should not include the contact information for Plaintiff’s

                                                                               2   counsel. In Baltazar v. U.S. Airways Group, the Court ordered a section removed because it

                                                                               3   could be construed as suggesting that potential plaintiffs should call plaintiff’s counsel.

                                                                               4   Baltazar v. U.S. Airways Group, Inc., 2013 WL 4654567, *9 (D. Ariz. Aug. 30, 2013) (citing

                                                                               5   Wertheim v. State of AZ, 1993 WL 603552, at *6 (D.Ariz. Sept. 30, 1993) (directing plaintiff

                                                                               6   in FLSA putative collective action to omit the last paragraph of the notice about contacting

                                                                               7   plaintiff’s law firm for more information)).

                                                                               8            Alternatively, Defendants request that Defense counsel’s contact information be

                                                                               9   added to the Notice. See Bados Madrid v. Peak Construction, 2009 WL 2983193, * 3 (D.

                                                                              10   Ariz. Sept. 17, 2009) (45-day opt-in period);

                                                                              11            Paragraph # 9 add at the end, “You may be responsible for Defendants’ costs and/or

                                                                              12   attorney’s fees if Defendants prevail in this matter.” For employees to understand the full

                                                                              13   implications of joining the lawsuit, they should understand that they may be required to pay
              G AMMAGE & B URNHAM , PLC
                                          40 N. CENTRAL AVENUE, 20 TH FLOOR
                                             PHOENIX, ARIZONA 85004-4527




                                                                              14   costs and fees if Defendants prevail.
                                                                                            E.           The Opt-In Period Should Be Limited to 45 Days.
                                                     (602) 256-4488




                                                                              15
LAW OFFICES




                                                                              16            Plaintiff has requested a 90-day opt-in period. A 90-day period is excessively long
                                                                              17   and serves no purpose other than to delay the proceedings. Most courts grant between 45
                                                                              18   and 60 days for prospective members to opt-in. See e.g., Baltazar, 2013 WL 4654567, *9
                                                                              19   (finding 90-day period overly long and ordering a 60-day period running from the date of the
                                                                              20   notice). Taylor v. Autozone, Inc., 2011 WL 2038514, at * 6 (D. Ariz. May 24, 2011) (“we
                                                                              21   also agree with defendant that a sixty-day opt-in period is sufficient.”); Bados Madrid, 2009
                                                                              22   WL 2983193, at * 3 (45-day opt-in period);
                                                                              23            Defendants request that the Court order a 45-day opt-in period beginning on the date
                                                                              24   that the Notice is first mailed or emailed.
                                                                              25            F.           Defendants Should Not Be Required to Provide Telephone Numbers,
                                                                                                         Employee Identification Numbers, and SSN.
                                                                              26
                                                                              27            Defendants object to Plaintiff’s request that Defendants be ordered to provide a

                                                                              28   telephone number, employee identification number, and the last four digits of the Social

                                                                                   49432.101.2317545.1
                                                                                                                                     12
                                                                                        Case 2:19-cv-05904-JJT Document 71 Filed 07/13/20 Page 13 of 17



                                                                               1   Security number. Employees and former employees have an interest in their privacy and

                                                                               2   confidentiality.      Other courts have refused to require employers to provide telephone

                                                                               3   numbers and social security numbers, in order to protect potential class members’ privacy.

                                                                               4   Taylor, 2011 WL 2038514, * 5; Stickle v. SCI Western Mkt. Support Ctr., L.P. (2009 WL

                                                                               5   3241790 (D. Ariz. Sept. 30, 2009).

                                                                               6            Employee identification numbers should not be required, as those are Defendants’

                                                                               7   internal identifiers and will not assist Plaintiff to locate potential class members.

                                                                               8   V.       CONCLUSION.

                                                                               9            Mr. Curphey is not similarly situated as required for a collective action certification.

                                                                              10   Further, Hisham Francis and the entities that Plaintiff has not worked for or provided

                                                                              11   services for are not an employer or joint employer under the Fair Labor Standards Act.

                                                                              12   Hisham Francis should not be part of a collective action involving nine (9) entities that he

                                                                              13   does not own or operate and only one entity in which he has an ownership interest, and
              G AMMAGE & B URNHAM , PLC
                                          40 N. CENTRAL AVENUE, 20 TH FLOOR
                                             PHOENIX, ARIZONA 85004-4527




                                                                              14   collective certification is inappropriate for the legal entities for which Plaintiff did not
                                                                                   provide services. For the reasons set forth above, the Court should deny Plaintiff’s Motion
                                                     (602) 256-4488




                                                                              15
LAW OFFICES




                                                                              16   for Conditional Certification. Further, if the Court grants conditional certification, it should

                                                                              17   modify the Notice to employees to make it more accurate and representative of the facts.

                                                                              18            DATED this 13th day of July, 2020.
                                                                                                                               GAMMAGE & BURNHAM, PLC
                                                                              19
                                                                                                                               By: s/ David A. Selden
                                                                              20
                                                                                                                                  David A. Selden
                                                                              21                                                  Julie A. Pace
                                                                                                                                  Heidi Nunn-Gillman
                                                                              22                                                  Attorneys for Defendants
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28

                                                                                   49432.101.2317545.1
                                                                                                                                   13
                                                                                        Case 2:19-cv-05904-JJT Document 71 Filed 07/13/20 Page 14 of 17



                                                                               1                                 CERTIFICATE OF SERVICE
                                                                               2          I hereby certify that on this 13th day of July, 2020, I electronically transmitted the
                                                                               3   attached document to the Clerk’s Office using the CM/ECF System for filing and transmittal
                                                                                   of a Notice of Electronic Filing to the following CM/ECF registrants:
                                                                               4
                                                                                                                       Clifford P. Bendau, II
                                                                               5
                                                                                                                       Christopher J. Bendau
                                                                               6                                      BENDAU & BENDAU PLLC
                                                                                                                          P.O. Box 97066
                                                                               7                                        Phoenix, AZ 85060
                                                                               8                                 cliffordbendau@bendaulaw.com
                                                                                                                       chris@bendaulaw.com
                                                                               9                                       Attorneys for Plaintiff
                                                                              10
                                                                                                                            s/ Lauri Andrisani
                                                                              11
                                                                              12
                                                                              13
              G AMMAGE & B URNHAM , PLC
                                          40 N. CENTRAL AVENUE, 20 TH FLOOR
                                             PHOENIX, ARIZONA 85004-4527




                                                                              14
                                                     (602) 256-4488




                                                                              15
LAW OFFICES




                                                                              16
                                                                              17
                                                                              18
                                                                              19
                                                                              20
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28

                                                                                   49432.101.2317545.1
                                                                                                                                14
Case 2:19-cv-05904-JJT Document 71 Filed 07/13/20 Page 15 of 17




          EXHIBIT A
Case 2:19-cv-05904-JJT Document 71 Filed 07/13/20 Page 16 of 17
Case 2:19-cv-05904-JJT Document 71 Filed 07/13/20 Page 17 of 17
